Citation Nr: 1711324	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  10-44 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability or as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel






INTRODUCTION


The Veteran served on active duty from July 1967 to December 1971.  He served in the Republic of Vietnam from June 1969 to January 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015, the Board remanded the case to the RO for additional development.   

In a May 2015 brief, the Veteran's service representative appears to attempt to raise the issue of entitlement to service connection for asthma secondary to service-connected diabetes mellitus.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his hypertension is caused by, or aggravated by, his service-connected diabetes mellitus.  He has also argued that his hypertension is related to exposure to herbicide agents in Vietnam.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for hypertension.

After a review of the file, the Board has determined that there are missing VA treatment records.  The file contains VA records only from December 2008 to December 2009 and from December 2014 to June 2016.  It is clear, however, that VA provided treatment in the period between December 2009 and December 2014.  The last December 2009 entry refers to a consult later that month that is not of record.  The October 2015 note records that the Veteran has returned for his annual examination.  The missing records should be associated with the file.  Ongoing VA medical records should also be obtained.   See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

In July 2015, the Board remanded the Veteran's claim after determining that the May 2009 VA examiner concluded that the Veteran's hypertension is not a complication of diabetes because they appeared at the same time.  The Board found this rationale to be inadequate.  Further, the Veteran contends that his diagnosis of diabetes was earlier than reported in the VA examination report.  He has submitted treatment records that he claims show an earlier onset of diabetes, to include records dated in 2001 and 2003 showing elevated glucose levels as well as one outpatient note from a private physician, Dr. S.B.  The remand directed the AOJ to obtain a medical opinion as to the current nature and likely etiology of the Veteran's hypertension, including addressing whether the Veteran's hypertension is due to herbicide agent exposure or, if not due to service, whether it is caused or aggravated by the Veteran's service-connected diabetes mellitus.  

An opinion was obtained from the May 2009 VA examiner in September 2016 with an addendum dated in October 2016.  After a review of the report and addendum, the Board finds the report is still incomplete to assist the Board in deciding the Veteran's claims.  The examiner stated the Veteran's hypertension is not related to service because it was diagnosed many years after separation.  The VA examiner, however, did not address the Veteran's contention the hypertension was due to herbicide agent/Agent Orange exposure.  In addition, the examiner stated the diabetes did not cause the hypertension because the hypertension was diagnosed in 2003 and diabetes was diagnosed in 2004.  In an addendum, the VA examiner opined that even if the diabetes onset occurred first it had no effect on hypertension as there is no medical evidence that the Veteran has diabetic nephropathy, abnormal creatine, or eGFR. 

The Veteran, however, submitted evidence from medical literature indicating that diabetes can damage the smaller blood vessels, which can result in kidney damage, but also damage the larger blood vessels, which can be related to hypertension.  The VA examiner did not have an opportunity to comment on this medical evidence.  More recently, in a January 2017 written brief presentation, the Veteran's representative provided links to websites he asserts support a finding of a relationship between exposure to herbicide agents and hypertension.  

When the Board relies on a medical opinion, such opinion must be adequate for judicial review.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Id. (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The Board has determined that a new VA opinion should be obtained addressing whether the Veteran's hypertension is related to service, including Agent Orange/herbicide agent exposure, or is secondarily caused or aggravated by his diabetes mellitus.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board notes that the record is unclear when the Veteran was diagnosed with hypertension and diabetes.  As noted, he submitted one office note from Dr. S.B. and several lab tests for the period from 2001 to 2005.  The Board has determined that a complete set of Dr. S.B.'s records might help settle the question of when each disorder was diagnosed.  Therefore, upon remand, the Veteran should be provided an opportunity to submit the records of Dr. S.B. or, if it was not Dr. S.B., the physician who diagnosed and started treating the Veteran for hypertension at its onset and diabetes at its onset.  
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or authorize VA to obtain the medical records of S.B. as well as the records of any other medical caregiver who diagnosed and treated the Veteran for hypertension and diabetes.  All efforts to obtain these records must be documented in the file.

2.  Obtain all outstanding VA medical records of treatment of the Veteran for hypertension and diabetes mellitus from December 6, 2009 to the present.  All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

3.  After the record development is completed, send the file to a VA examiner for a medical opinion.  If the examiner determines that an examination is necessary before offering an opinion then an appropriate examination should be scheduled.   

The examiner is asked to determine whether it is at least as likely as not (50 percent probability or more) that hypertension began in service or is causally related to service, including herbicide agent exposure.

The examiner is asked to specifically discuss the Veteran's assertion that exposure to tactical herbicides can result in hypertension, to include the websites noted by his representative in the January 2017 brief. 

If the examiner determines that hypertension is not related to service, including tactical herbicide exposure, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) hypertension was (a) caused by or (b) aggravated by the Veteran's service-connected diabetes mellitus. 

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is asked to specifically discuss the medical literature submitted by the Veteran indicating that diabetes can directly affect the blood vessels and blood cells (macrovascular) before it affects the kidneys (microvascular).  

A complete rationale for any opinion offered should be provided.

4.  After the development requested is completed, readjudicate the claim for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






